On Rehearing.

Henry, J.
Counsel for respondent, in their original brief, strangely failed to call attention to section 11, of the act of 1878, and from their well Known ability and industry, assuming that every section of the revenue law bearing upon the question involved in this controversy, would be brought to our attention by them, we considered only such as were cited and relied upon. Section 11 is as follows:
*295The State Auditor shall, in like manner, certify the action of said board had under the provisions of this act, to the clerks of the county courts of the proper counties, the secretaries or clerks of cities or incorporated towns, and to the secretaries of the several railroad companies, and thereupon the several county clerks, city councils or board of trustees of incorporated towns, shall levy for all county, municipal township, city or incorporated town purposes, on such proportionate value as certified by the State Auditor, such taxes as may be authorized by law, at the same time and at the same rate as may be levied on other property.
Section 13 provides that: It shall be the duty of each city council, or board of trustees of incorporated towns, to certify to the county clerk the rate per cent levied by such city or incorporated town, as is levied at the same time on all other- property for municipal purposes, and the county court shall immediately ascertain and levy the taxes for county, municipal township, city, or incorporated town and school purposes, as provided in this act; and the clerk of the county court shall certify, under the seal of said court, to the secretary of the proper railroad company, the amount of taxes so levied for county, municipal township, city or incorporated town purposes, and also the amount of taxes so levied for school purposes, specifying separately the amount and rate of county, municipal township, city or incorporated town tax, and the amount and rate of school tax, such certificate to be made by the clerk of the county court to the secretary of such railroad company, on or before the first Monday in August, of each and every year.
Respondent contends that section 11 clearly vests in the city the authority to levy its own taxes. Whether what the city and the county court are severally required to do in the matter of sections 11 and 18, are equally essential to a complete levy of city taxes, we shall not stop to enquire, but, for the argument, conceding respondent’s counsel’s position on the subject, it cannot change the re-*296suit, and load to an affirmance of the judgment. If section 11 authorizes the city to levy its taxes, section 18 makes it the duty of the county court in the manner therein pointed out, to ascertain the amount so levied, and of the clerk of that court to certify it to the collector, etc.
The ascertainment of the amount by the county court, is a judicial act. “ It can only speak by its record.” Maupin v. Franklin Co., 67 Mo. 329, and cases cited. The clerk is not authorized to certify the amount from the certificate of the rate of taxation levied by the city, which, under section 13, he receives from the city clerk, or from any other record or document, except an order of the county court spread upon its records.
The city taxes upon railroad property are collected by the county collector, and the clerk’s certificate duly made, is the process which authorizes the collector to collect those taxes. But a fatal infirmity in the plaintiff’s case, on its own theory, is the total absence of any evidence that the city authorities ever levied any taxes for any of the years of the alleged delinquency, except 1875. A copy of a city ordinance passed by plaintiff’s common council, levying taxes for the year 1875, together with the certificate of the city clerk, Avas introduced in evidence, but at the close of plaintiff’s evidence its counsel stated, that that certificate was not the one upon which the county clerk’s certificate was based, and that it Avas introduced by mistake. The county clerk, also, testified, that it was not the one upon which he acted. There was no order of the county court upon which the clerk’s certificate was based, and, without objection, the county clerk testified that the county court never made any order of record, or otherwise, in the matter, and that, while his certificate was not based upon the certificate of the city clerk, offered in evidence by mistake, he must have made his certificate from another certificate of the city clerk. He is not certain that there was another. He but guesses that there was. There is no record, or any kind of evidence of any other, and stripped naked, here is *297a claim for thousands of dollars for taxes, based exclusively upon tbe certificate of the county clerk, not of record of Ms court, not of any record made by the city council, but of a mere conclusion of Ms own that defendant owes the city the amount sued for. A suit for taxes based upon so frail a foundation, cannot be maintained, and we adhere to the conclusions announced in the original opinion.
Judgment reversed, and a majority of the court think that the cause should be remanded, and such will be the judgment.
Norton, J., concurs in the result.